ELECTROLYTE ADDITIVES CONTAINING ONE, TWO, OR MORE TRIPLE-BONDED MOIETIES FOR SILICON ANODE-BASED LI-ION BATTERIES

Primary Examiner: Gary Harris 		Art Unit: 1727       August 17, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 33-48 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record ABE et al. US 2017/0373348 discloses an energy storage device (see abstract and title) comprising: a first electrode (positive) and a second electrode (negative) (see abstract). Wherein at least one of the first electrode and the second electrode is a Si-based electrode [0100 & 0107].  A separator between the first electrode and the second electrode [0119].  An electrolyte composition; wherein said electrolyte composition comprises at least one electrolyte additive such as 2-propynyl methansulfonate [0048 & 0059]. However, Abe would not teach or suggest the additive containing triple bonded moieties required in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727